Freeman, J.,
delivered the opinion of the Court.
This is an appeal from the County Court of Bedford county, from a decree of that Court, on exceptions to a report of settlement of J. Q. Davidson,a dministrator de bonis non, of the estate of J. B. Bates, deceased.
*534We are compelled to dismiss this appeal for want of jurisdiction.
It is provided by sec. 2304 of the Code, that when an account has been finally settled by- the County Court, either party may appeal from the judgment of the court to the Chancery or Circuit Court, &c.
Section 3148 provides that, “in all cases in which the jurisdiction of the County Court is concurrent with the Circuit or Chancery Courts, or in which both parties consent, the appeal lies direct to the Supreme Court.”
This is not a case of concurrent jurisdiction in the County Court with the Circuit or Chancery Courts; consequently, the appeal lies direct to this Court, only where both parties shall consent to such appeal. We hold' that such consent must appear in the record, as the only condition on which such appeal can be granted. No consent appears, and we are not at liberty to supply the defect by any presumption, or to exercise jurisdiction not conferred on us by law.
This question was decided as we now hold it, by our immediate predecessors, in the case of Phillips, Adm’r, v. Hoffman, 5 Cold., 252, and we approve that decision.
The appeal will be dismissed at the costs of appellants and their sureties for their appeal.